PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/573,182
Filing Date: 17 Sep 2019
Appellant(s): Brain Electrophysiology Laboratory Company, LLC



__________________
GARTH JANKE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Charlesworth et al. (2017/0197081).
Regarding Claims 1, 7, 8 and 12-14, the Examiner notes Appellant’s claim cover an embodiment having a single pair of electrodes placed on a user’s head, wherein one electrode is an anode and one electrode is a cathode. Charlesworth discloses this embodiment with electrodes 201, 207 placed on a head of a user using an adhesive on the back of a headband structure, i.e. a head patch circumscribing at least a portion of the head (Fig. 1A,B, 4D-4H;par. [0157, 0160, 0226]) wherein electrode 207 is on a right side of a person’s forehead and electrode 201 is on a mastoid/neck area on a right side of a person’s head (Fig. 2G), wherein these locations are indicated by Appellant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec as discussed in the Response to Arguments above). Charlesworth further discloses designating one electrode an anode and one electrode a cathode and providing electrical stimulation to these electrodes with a TES control module (par. [0024, 0050]). Additionally, Charlesworth discloses the stimulation is controllable via a user interface on a device such as a smartphone (see Fig. 6; par. [0195]). Lastly, Charlesworth discloses applying tCDS or tACS (par. [0006-0007]) to these electrode locations to target slow wave sleep (see also par. [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (2019/0282812) in view of Charlesworth et al. (2017/0197081).
Regarding Claims 1, 8, 14, 18 and 20, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs. The Examiner notes these locations and this type of electrode paring are indicated by Appellant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec as discussed in the Response to Arguments above). Stimulus signals, which can be in the form of tDCS or tACS signals, are sent to the electrodes via a controller 212 (par. [0032, 0037, 0054]) in order to target slow wave sleep (par. [0035]). Simons discloses using computing architecture 800 that utilizes operating logic that can include object oriented programming (par. [0105-0111]) but does not explicitly state the computing system has a user interface to aid in stimulation control. However, Charlesworth discloses utilizing a device such as a smartphone to provide stimulation control wherein a user can make changes via a user interface on the phone, which provides the benefit of easy and intuitive access to stimulation control via an app on a phone, thus reducing overall device cost due to not needing dedicated control hardware (see Fig. 6; par. [0195]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simons reference to include a stimulator with a user interface, as taught and suggested by Charlesworth, for the purpose of providing ease of access and use to the stimulator while reducing overall hardware costs of the stimulation device.
In regards to Claim 5, Simons indicates the system can be expanded to have four pairs of electrodes. Two on each side of the forehead and two on the mastoid areas on the left and right sides of the head (par. [0037]).
Regarding Claims 7 and 12, Simons discloses all of the claimed invention except for the inclusion of an adhesive on the skin contacting side of the electrodes. However, Charlesworth discloses incorporating adhesive on the skin contact side of transcutaneous stimulation electrodes (par. [0157, 0160, 0226]) for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include an adhesive on the electrodes, as taught and suggested by Charlesworth, for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety.
Regarding Claim 13, Simons discloses sleep enhancement system comprising a headband having the neurostimulation electrodes thereon (see Fig. 1).


Claims 1-4, 6, 8-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (2019/0282812) in view of Charlesworth et al. (2017/0197081), further in view of Palermo et al. (7,949,403).
Alternatively with respect to Claims 1 and 8 as applied above, incorporating the particular embodiment of claims 2-4 and 9-11, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs.  Stimulus signals are sent to the electrodes via a controller 212 (par. [0037, 0054]). Simons and Charlesworth do not disclose if the anode-cathode electrode pairs are only on the same side of the head or are configured to pair on opposite sides of the head. However, Palermo discloses cross-linking anode-cathode pairs across opposite sides of the head to create an interferential stimulus that is capable of targeting brain structure deeper within the brain and to provide finer control/steering accuracy of what structures are targeted with stimulation thus avoiding stimulation of undesired areas  (Fig. 4E; col. 9, lines 5-31), which meets the claimed definition of targeting one or more brain regions more than others. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simons and Charlesworth combination to include pairing anode-cathode pairs across opposite side of the head, as taught and suggested by Palermo, for the purpose of providing finer control/steering accuracy of what structures are targeted with stimulation thus avoiding stimulation of undesired areas.
The Examiner notes these locations and this type of electrode paring are indicated by Appellant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec as discussed in the Response to Arguments above).
Regarding Claim 6, Simons discloses all of the claimed invention except for the inclusion of an adhesive on the skin contacting side of the electrodes. However, Charlesworth discloses incorporating adhesive on the skin contact side of transcutaneous stimulation electrodes (par. [0157, 0160, 0226]) for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Simon reference to include an adhesive on the electrodes, as taught and suggested by Charlesworth, for the purpose of ensuring the electrodes stay attached and in contact with the desired stimulation target on the head, therefore increasing device reliability and safety.
Regarding Claims 15 and 16, Simons discloses placing two pairs of electrodes on a head of a subject wherein each electrode is uniquely located on left and right sides of the forehead and neck, such as in a mastoid area. Simons is silent regarding any specific timing or order in which the electrodes are employed to be placed at these areas. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the electrodes sequentially in the manner claimed because Appellant has not disclosed that the particular order in which the electrodes are attached to the head provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Simons, and appellant’s invention, to perform equally well with any arbitrary electrode placement order or the claimed placement order because both the order in which the electrodes were placed prior to the application of stimulation would have no effect on the stimulation, since stimulation is not applied until after all electrodes are attached to the patient. The order in which the electrodes are “employed” for placement is therefore an obvious matter of design choice.
Therefore, it would have been prima facie obvious to modify Simons to obtain the invention as specified in claims 15 and 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Simons.
In regards to Claims 17 and 19, Simons discloses applying stimulation having parameters that target slow wave sleep (par, [0032, 0035]).

(2) Response to Argument

For background, Appellant notes on page 4 of the Brief that the term “primarily” has been defined in the claim “to make it even more clear that the Claims require the electrodes to be placed so as to be capable of more than just stimulating the claimed brain regions to some indefinite or arbitrary extent, i.e. that they need to be capable of stimulating the claimed brain regions more than any other region(s) of the brain, consistent with the ordinary meaning of the word primarily.”
Appellant further notes on page 6 of the Brief that the term “configured to” in Claim 1 was included so as “to make it as clear as possible that the structure of the headband must be capable of satisfying the recited function, and is therefore ‘affected’ by the electrode positions to achieve the claimed function”.
The Examiner notes these terms have been afforded the same interpretation and contends that the prior art of record clearly sets forth that the prior art is indeed capable of the claimed function, as will be explained in further detail below.

The Examiner’s Claim interpretation
As a basis for the claim interpretation, the Examiner notes the phrase “configured for primarily stimulating the person’s orbitofrontal cortex and at least one of the person’s temporal lobes” is a functional limitation. As noted in MPEP §2173.05(g), functional limitations can be a proper way to claim an invention but present some challenges when interpreting the boundaries of the limitations:
 “A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). “
“A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. “
“When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663.”

The Examiner notes that when evaluating functional limitations, the description in the specification is crucial in determining the definite boundaries of the functional language. Some examples include:
“For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. “
“In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234.”
“In comparison, a claim limitation reciting "transparent to infrared rays" was held to be definite because the specification showed that a substantial amount of infrared radiation was always transmitted even though the degree of transparency varied depending on certain factors. Swinehart, 439 F.2d at 214, 169 USPQ at 230.”
“Likewise, the claims in another case were held definite because applicant provided "a general guideline and examples sufficient to enable a person of ordinary skill in the art to determine whether a process uses a silicon dioxide source ‘essentially free of alkali metal’ to make a reaction mixture ‘essentially free of alkali metal’ to produce a zeolitic compound ‘essentially free of alkali metal.’" In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 293 (Fed. Cir. 1983).”

In the present Application, the Examiner likewise took the similar framework of the examples cited above and applied it to the claims to determine the definite boundaries of the Claimed structure.
As indicated in the Response to Arguments section of the Final Rejection mailed 04/14/2022, the Examiner notes that claim limitations are to be given their broadest
reasonable interpretation in light of the specification (MPEP §2111). In the present case,
the Examiner contends that Appellant’s specification was relied upon to determine the
structure necessary to provide the function of “primarily stimulating the person’s
orbitofrontal cortex and at least one of the person’s temporal lobes’. In other words, the
Examiner did not arbitrarily state the structure of the prior art necessarily performs the
claimed function. Instead, the Examiner relied on Appellant’s own description of the claimed invention to show that the structural configuration of the system of Claim 1 is
the same as the prior art applied and the functional result of the application of the prior
art systems would provide the steps and results of the method of Claim 8. This is wholly consistent with the MPEP when interpreting functional language, i.e. what details does the specification provide that clearly indicates the type of structure that is capable of performing the claimed function.
	As noted previously in the Non-Final Rejection mailed 03/17/2022, Appellant has
amended the claim to define “primarily stimulating” to mean “stimulating the given one
or more brain regions more than any other region of the brain.” The support for this
limitation can be found on page 10, lines 10-12 of the originally filed specification. The
Examiner further notes that page 10 of the specification states “the positioning of the
electrodes as described above is optimized for stimulating the temporal lobes (left
and/or right) and the orbitofrontal cortex.” Looking back to page 9 of the specification,
Appellant indicates “the positioning of the electrodes as described above...” to be as
follows:

“Generally, the pairing is one electrode positioned at the left front of the head to
one electrode positioned at the right rear of the head; and/or one electrode positioned at
the right front of the head to one electrode positioned at the left rear of the head.”

That is, Appellant has clearly assigned the pairing of “one electrode positioned at
the left front of the head to one electrode positioned at the right rear of the head; and/or
one electrode positioned at the right front of the head to one electrode positioned at the
left rear of the head” as a requirement for “primarily stimulating” the orbitofrontal cortex and at least one of the person’s temporal lobes, i.e. “stimulating the given one or more brain regions more than any other region of the brain.” Appellant has provided no
other guidance or requirements indicating how this asserted result is achieved.

Appellant’s Arguments Regarding the Reliance on the Specification
Appellant argues against the interpretation cited above stating on page 8 of the Brief “…these are not ‘means plus function claims. Therefore, it is improper to ‘rely’ on the specification to interpret the claims.” The Examiner respectfully disagrees. As clearly set forth in MPEP §2173.05(g), the specification is a key and requisite tool necessary to clearly define and interpret functional limitations. If Appellant decides to recite a structure by what it does rather than what it is, the clear and definite boundaries of this functional recitation must be set forth in the specification. In order to make the determination of what structure is capable of performing the claimed function, the Examiner simply looked to Appellant’s specification to determine what Appellant defines as the requisite structure needed to perform this claimed function.
	Appellant further argues on page 8 of the Brief that the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification and that the claim itself clearly sets forth the meaning of “primarily stimulating”, i.e. stimulating the claimed brain regions more than any other regions of the brain. Therefore, Appellant asserts the Examiner is impermissibly reading limitations into the claims that have no basis in the claim language itself.
	The Examiner respectfully disagrees. Again, Appellant’s use of functional language to describe what an invention does rather than what it is provides a basis for using the specification to determine the definite boundaries of the claim language as set forth in MPEP §2173.05(g). All the Examiner did was determine what bare minimum structure/ definite boundaries Appellant indicated was capable of performing the claimed function of primarily stimulating the orbitofrontal cortex and at least one of the person’s temporal lobes. The Examiner in no way stated that this is the only structure that could be encompassed by the functional limitations and instead simply relied upon the disclosure to determine an example of what structure would need to be present to provide the claimed function, which is wholly consistent with MPEP §2173.05(g). 
	Therefore, in each applied prior art rejection under 35 USC 102 and 103, the Examiner pointed out in each case that the applied prior art provides or is capable of providing the function of  “primarily stimulating the orbitofrontal cortex and at least one of the person’s temporal lobes” since they disclose applying electrodes to the same head portions disclosed by Appellant, in the same manner disclosed by Appellant and obtain the same result of targeting slow wave sleep as disclosed by Appellant.
	For instance, in the 35 USC 102 rejection of the claims with respect to Charlesworth et al. (2017/0197081), the Examiner notes Appellant’s claim covers an embodiment having a single pair of electrodes (via the use of “at least one pair of first electrodes”) placed on a user’s head, wherein one electrode is an anode and one electrode is a cathode. Charlesworth discloses this embodiment with electrodes 201, 207 placed on a head of a user using an adhesive on the back of a headband structure, i.e. a head patch circumscribing at least a portion of the head (Fig. 1A,B, 4D-4H;par. [0157, 0160, 0226]) wherein electrode 207 is on a right side of a person’s forehead and electrode 201 is on a mastoid/neck area on a right side of a person’s head (Fig. 2G), wherein these locations are indicated by Appellant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec). See cited Figures below for comparison of the art of Charlesworth with that disclose by Appellant and the similar placement of electrodes 201 and 207 of Charlesworth and electrodes 12RF3 and 12RR3 of Appellant.
Charlesworth

    PNG
    media_image2.png
    377
    336
    media_image2.png
    Greyscale

Appellant

    PNG
    media_image3.png
    363
    302
    media_image3.png
    Greyscale


	Additionally, in the 35 USC 103 combination of Simons et al. (2019/0282812) in view of Charlesworth, the Examiner noted Simons discloses the placement of electrodes on the locations disclosed by Appellant for targeting slow wave sleep, which is the same effect disclosed and claimed by Appellant. Particularly, Simons discloses sleep enhancement system comprising a headband having neurostimulation electrodes thereon (see Fig. 1), wherein one embodiment has two electrodes on a left side of a forehead and two electrodes on a mastoid area on a left side of the head (See model 1502 in Fig. 19A; par. [0100]), wherein the forehead electrodes are designated as anodes and the mastoid electrodes are designated as cathodes (par. [0037]), therefore creating two anode-cathode electrode pairs. The Examiner notes these locations and this type of electrode paring are indicated by Appellant as sufficient in targeting a person’s orbitofrontal cortex and temporal lobes and , more specifically, primarily stimulating the orbitofrontal cortex and temporal lobes (Claims 3 and 10, page 3 of the spec, first paragraph; pages 9-10 of the spec). Stimulus signals, which can be in the form of tDCS or tACS signals, are sent to the electrodes via a controller 212 (par. [0032, 0037, 0054]) in order to target slow wave sleep (par. [0035]). Below are exemplary figures showing the stimulation electrode placements on each side of the head (Fig. 19A, B of Simons). The circular electrodes are again placed in locations disclosed by Appellant for the same function of targeting slow wave sleep.





Simons


    PNG
    media_image4.png
    252
    237
    media_image4.png
    Greyscale

Appellant

    PNG
    media_image5.png
    374
    317
    media_image5.png
    Greyscale

    PNG
    media_image3.png
    363
    302
    media_image3.png
    Greyscale


Lastly, in addition to the reliance on Charlesworth and Simons as discussed above, the Examiner also relied on a combination of Simons, Charlesworth and Palermo et al. (7,949,403) to illustrate known techniques for specifically targeting, i.e. primarily stimulating, certain areas of the brain (see Fig. 4E; col. 9, lines 5-31 of Palermo). So, regardless of whether Appellant agrees that Charlesworth or Simons teaches the capability of primarily stimulating one brain region over another, the combination of the art with Palermo as applied in the 35 USC 103 rejection clearly and explicitly addresses this feature.

Appellant’s Arguments Regarding Lack of Enablement
	As noted in the Final Rejection mailed 04/14/2022, a lack of enablement rejection under 35 USC 112a has not been applied and thus any arguments regarding lack of enablement are moot.
	Appellant’s arguments presented here do however raise potential questions of whether the claim language is definite. Particularly, as noted with respect to MPEP §2173.05(g), the specification is key to establishing the definite boundaries of a functional claim. The Examiner contends that Appellant’s specification indicates 
“the positioning of the electrodes as described above is optimized for stimulating the temporal lobes (left and/or right) and the orbitofrontal cortex.” (page 10, lines 10-12) wherein “the positioning of the electrodes as described above...” to be “Generally, the pairing is one electrode positioned at the left front of the head to one electrode positioned at the right rear of the head; and/or one electrode positioned at the right front of the head to one electrode positioned at the left rear of the head.” (page 9 of the specification)”. This appears to provide a clear and definite boundary/example of electrode placements that provide the claimed function. However, Appellant now argues and admits that this is not sufficient to provide the claimed functional result stating on page 11 of the Brief, “To the contrary, the applicant specifically pointed out where the Specification explains that is not sufficient-that more is required to optimize the stimulation.”
	Appellant then states:
“Optimizing the placement of the electrodes is typically accomplished by first creating a model of the head, i.e., a model that accounts for the head’s anatomical features, particularly its scalp, skull, grey matter, white matter, and cerebrospinal fluid, and that accounts for the head’s electrical properties, particularly the electrical impedances of the anatomical features. Then, the optimal positions of the electrodes can be determined by trial and error of running the model, for both optimizing the delivery of current to the desired location, and optimizing avoidance of the delivery of current to other locations.” 

If the argument is to be given weight, it is unclear whether the specification would actually provide clear and definite boundaries for the functional term “primarily stimulating the orbitofrontal cortex and temporal lobes” in that a particular model is not disclosed or described, the claims do not require the creation and/or application of a particular model and there is no clear result described of this model indicating what particular structures, locations, stimulation parameters etc. need to be present to provide the claimed functional result of “primarily stimulating the orbitofrontal cortex and temporal lobes.” Instead, Appellant states the cited prior art does not and cannot disclose this feature despite the prior art applying electrical stimulation to electrodes in similar locations to that described in the specification and producing the same result of targeting slow wave sleep as disclosed in the present application. If the structure of the electrodes applied to the same location as disclosed in the specification and the application of stimulation to these electrodes is not sufficient to primarily stimulate the orbitofrontal cortex and temporal lobes, it is unclear to the Examiner what structure would distinguish the current application from the prior art. This would present a similar scenario identified in previously cited case General Elec. Co., 304 U.S. at 370-71, 375 in that the functional phrase “primarily stimulating the orbitofrontal cortex and temporal lobes “would not adequately define the structural characteristics of the stimulation device to distinguish the claimed invention from the prior art.”
Secondly, if it were determined that utilizing a trial and error adjustment as argued is all that would be needed to optimize the electrode placement, it would appear Appellant is indicating this would be a routine optimization problem and thus would be an obvious variant of the prior art within conditions established by the prior art. As noted in MPEP §2144.05, routine optimization is a known and established obviousness rationale. The prior art clearly shows the general conditions of the claimed invention, such as general electrode placement on the head that produces the same or similar result of targeting slow wave sleep. Appellant is now arguing the optimization of the electrode placement occurs through trial and error modeling. Trial and error testing of a known configuration to optimize results, wherein the results are the same is an obvious variant. This is not a patentable difference and therefor Appellant’s newly presented arguments would appear to be an admission that the optimizing of electrode placements is an obvious variant of the prior art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.